Case 2:17-cv-00656-JES-CM Document 120-27 Filed 12/10/18 Page 1 of 7 PageID 6792




                                                   Defendant LMHS Production000335
Case 2:17-cv-00656-JES-CM Document 120-27 Filed 12/10/18 Page 2 of 7 PageID 6793




                                                   Defendant LMHS Production000336
Case 2:17-cv-00656-JES-CM Document 120-27 Filed 12/10/18 Page 3 of 7 PageID 6794




                                                   Defendant LMHS Production000337
Case 2:17-cv-00656-JES-CM Document 120-27 Filed 12/10/18 Page 4 of 7 PageID 6795




                                                   Defendant LMHS Production000338
Case 2:17-cv-00656-JES-CM Document 120-27 Filed 12/10/18 Page 5 of 7 PageID 6796




                                                   Defendant LMHS Production000339
Case 2:17-cv-00656-JES-CM Document 120-27 Filed 12/10/18 Page 6 of 7 PageID 6797




                                                   Defendant LMHS Production000340
Case 2:17-cv-00656-JES-CM Document 120-27 Filed 12/10/18 Page 7 of 7 PageID 6798




                                                   Defendant LMHS Production000341
